UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1563


DERRICK ALLEN,

                    Plaintiff - Appellant,

             v.

GRETA VANDERLOOP, Assistant Manager; CHAD PISANESCITI, General
Manager; GAUTAM PATANKAR, Vice President of Culture; SUZANNE GUINN,
Vice President of Human Resources; HOPEVALLEY COUNTRY CLUB,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:21-cv-00282-TDS-LPA)


Submitted: October 14, 2021                                   Decided: October 18, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Derrick Allen appeals the district court’s order dismissing his employment

discrimination complaint. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be

denied and advised Allen that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

          The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Allen has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice.

          Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                              2